2005 CEDAR SHOPPING CENTERS, INC.
DEFERRED COMPENSATION PLAN

PREAMBLE

           The purpose of this 2005 Cedar Shopping Centers, Inc. Deferred
Compensation Plan (hereinafter referred to as the “Plan”) is to enable select
employees and directors of Cedar Shopping Centers, Inc. (hereinafter referred to
as the “Company”) to defer compensation in accordance with the terms and
conditions set forth herein. This Plan shall be effective as of the Effective
Date.

ARTICLE I

DEFINITION OF TERMS AND CONSTRUCTION

          1.1       Definitions. Unless a different meaning is plainly implied
by the context, the following terms as used in this Plan shall have the
following meanings:

                 (a)      "Administrator" shall mean the Board of Directors, or
such other committee or employee of the Company which has been given the
authority by the Board of Directors to administer the Plan.

                (b)      "Accounts" shall mean a Participant's Cash Deferral
Accounts and Share Deferral Accounts.

                (c)      "Beneficiary" shall mean such person, persons or entity
designated by the Participant, or as provided pursuant to Article VI hereof, to
receive Plan benefits payable after the death of the Participant.

                (d)      "Board of Directors" shall mean the Board of Directors
of the Company.

                (e)      "Brokerage Account Investment Option" shall mean the
brokerage account investment option described in Sections 3.4(b) and 4.1(c)(ii)
hereof.

                (f)      "Cash Bonus" shall mean the cash amount payable to a
Participant by the Company for a Plan Year that is designated by the Company as
an annual bonus for such Plan Year, whether or not actually paid during such
Plan Year, determined before giving effect to any Cash Bonus Deferral made
hereunder.

                (g)      "Cash Bonus Deferral" shall mean the deferral of all or
a portion of a Participant's Cash Bonus in the manner described in Section
3.1(b) hereof.

                 (h)      "Cash Deferral Account" shall mean the account
established and maintained by the Administrator to reflect (i) the Compensation
Deferrals and Cash Bonus Deferrals made by the Participant pursuant to Sections
3.1(a) and (b) hereof, and (ii) the Dividend deferrals made by the Participant
pursuant to Section 4.2 hereof.

                (i)      "Cause" with respect to a Participant means (i) if the
Participant has an employment agreement in effect with the Company which
contains a definition of "cause", "termination for cause" or any other similar
phrase, then the definition of the term "Cause" for purposes of the Plan shall
be as defined in such employment agreement, or (ii) if the Participant does not
have an employment agreement in effect with the Company which contains a
definition of "cause", then "Cause" for purposes of the Plan shall mean (A) any
willful misconduct of the Participant in connection with the performance of any
of his duties as an employee of the Company or an affiliate, including without
limitation misappropriation of funds or property of the Company or an affiliate
or securing or attempting to secure personally (whether directly or indirectly)
any profit in connection with any transaction entered into on behalf of the
Company or an affiliate; (B) willful failure, neglect or refusal to perform the
Participant's duties which is not cured within ten (10) days after written
notice thereof; and/or (C) conviction (or nolo contendere plea) in connection
with a felony.

                (j)      "Change in Control" shall mean the occurrence at any
time while the Plan is in effect of:

                      (A)      An acquisition (other than directly from the
Company) of any voting securities of the Company (the "Voting Securities") by
any "Person" (as the term person is used for purposes of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act"))
immediately after which such Person has "Beneficial Ownership" (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of the combined voting power of the Company's then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a "Non-Control
Acquisition" (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A "Non-Control Acquisition" shall mean an
acquisition by an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any corporation or other Person of which a majority
of its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
"Subsidiary"), the Company or its Subsidiaries, or any Person in connection with
a "Non-Control Transaction" (as hereinafter defined); or

                      (B)      The individuals who, as of the adoption of the
Plan by the Board of Directors, are members of the Board of Directors (the
"Incumbent Board"), cease for any reason to constitute a majority of the members
of the Board of Directors; provided, however, that if the election, or
nomination for election by the Company's common shareholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened "Election Contest" (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors (a "Proxy Contest") including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest; or

                      (C)      The consummation of:

                           (1)      A merger, consolidation or reorganization
involving the Company, unless such merger, consolidation or reorganization is a
"Non-Control Transaction." A "Non-Control Transaction" shall mean a merger,
consolidation or reorganization of the Company where:

                                 (a)      the shareholders of the Company,
immediately before such merger, consolidation or reorganization, own, directly
or indirectly immediately following such merger, consolidation or
reorganization, at least fifty percent (50%) of the combined voting power of the
outstanding voting securities of the corporation resulting from such merger or
consolidation or reorganization (the "Surviving Corporation") in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger, consolidation or reorganization,

                                 (b)      the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such merger, consolidation or reorganization constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the Voting Securities of the Surviving Corporation, and

                                 (c)      no Person other than (i) the Company,
(ii) any Subsidiary, (iii) any employee benefit plan (or any trust forming a
part thereof) maintained by the Company, the Surviving Corporation, or any
Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of fifty percent (50%)
or more of the then outstanding Voting Securities has Beneficial Ownership of
fifty percent (50%) or more of the combined voting power of the Surviving
Corporation's then outstanding voting securities.

                      (2)      A complete liquidation or dissolution of the
Company; or

                       (3)      The sale or other disposition in one transaction
or a series of transactions of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Persons. If a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, the Board of Directors shall
take action to either (i) affirm the permitted amount of then outstanding Voting
Securities or (ii) adjust such number, before a Change in Control shall occur.

                (k)      "Code" shall mean the Internal Revenue Code of 1986, as
amended from time to time, or any successor statute.

                (l)      "Company" shall mean Cedar Shopping Centers, Inc., and
any successor thereto which adopts this Plan.

                (m)      "Compensation" shall mean, for any Participant, the
cash compensation (excluding Cash Bonuses) paid or accrued by the Company for
such Participant during a Plan Year for services rendered during such Plan Year,
but determined before giving effect to any Compensation Deferral made hereunder.

                (n)      "Compensation Deferral" shall mean the deferral of a
portion of a Participant's Compensation in the manner described in Section
3.1(a) hereof.

                (o)      "Deferred Cash Distribution Commencement Date" shall
have the meaning as set forth in Section 5.2 hereof.

                (p)      "Deferred Share Distribution Commencement Date" shall
have the meaning as set forth in Section 5.3 hereof.

                (q)      "Determination Date" means the last day of each
calendar year in which this Plan is in effect.

                (r)      "Disability" shall have the same meaning as set forth
in Section 22(e)(3) of the Code.

                (s)      "Dividends" means the dividends paid by the Company on
Stock held in the Trust.

                (t)      "Dividend Deferral Election" means an election by a
Participant to defer the distribution under the Plan of the Dividends paid with
respect to Shares equal in number to the Share units credited to the
Participant's Share Deferral Account.

                (u)      "Effective Date" of the Plan shall be December 19,
2005.

                (v)      "Eligible Person" shall mean any employee or director
of the Company who has been selected by the Administrator, in its sole
discretion, to be eligible to participate in the Plan.

                (w)      "Fair Market Value" on a specified date means the
closing price at which a Share is traded on the stock exchange, if any, on which
Shares are primarily traded or, if the Shares are not then traded on a stock
exchange, the closing price of a Share as reported on the NASDAQ National Market
System or, if the Shares are not then traded on the NASDAQ National Market
System, the average of the closing bid and asked prices at which a Share is
traded on the over-the-counter market, but if no Shares were traded on such
date, then on the last previous date on which a Share was so traded, or, if none
of the above are applicable, the value of a Share as established by the Board of
Directors for such date using any reasonable method of valuation.

                (x)      "Financial Hardship" shall have the meaning as set
forth in Section 5.4 of the Plan.

                (y)      "Good Reason" with respect to a Participant shall mean
(i) if the Participant has an employment agreement in effect with the Company
which contains a definition of "good reason", "termination for good reason" or
any other similar phrase, then the definition of the term "Good Reason" for
purposes of the Plan shall be as defined in such employment agreement, or (ii)
if the Participant does not have an employment agreement in effect with the
Company which contains a definition of "good reason", then "Good Reason" for
purposes of the Plan shall mean (A) a material reduction in the Participant's
duties or responsibilities; (B) a reduction in the Participant's salary; (C) a
relocation of the Participant's office outside a fifty (50) mile radius of his
present location (unless the new location is closer to the Participant's
principal place of residence than the old location); or (D) a material breach by
the Company of the terms of an employment agreement (if any) in effect with the
Participant.

                (z)      "Investment Options" shall mean the Notional Investment
Options and the Brokerage Account Investment Option described in Sections 3.4
and 4.1(c) hereof.

                (aa)      "Money Market Investment Option" shall mean the
Notional Investment Option described in Section 3.4(a) hereof.

                (bb)      "Notional Investment Options" shall mean the notional
investment options described in Sections 3.4(a) and 4.1(c)(i) hereof.

                (cc)      "Original Cash Distribution Date" shall have the
meaning as set forth in Section 5.2 hereof.

                (dd)      "Original Share Distribution Date" with respect to any
Share Deferral Account means the first business day of the January next
following the third anniversary of the date on which units of Shares were first
credited to the Participant's Share Deferral Account, or such earlier date as
set forth on Schedule A hereto.

                (ee)      "Participant" shall mean any Eligible Person who is
included in the Plan as provided in Article II hereof.

                (ff)      "Plan" shall mean this 2005 Cedar Shopping Centers,
Inc. Deferred Compensation Plan, as set forth herein or as hereafter amended
from time to time.

                (gg)      "Plan Year" shall mean the calendar year, except that
for the year in which this Plan is initially adopted, it shall mean the period
beginning on the Effective Date and ending on December 31st of the same calendar
year.

                (hh)      "Retirement" with respect to a Participant, shall mean
such Participant's retirement from service as an employee of the Company at any
time after attaining age 60.

                (ii)      "Senior Executive Deferred Compensation Plan" shall
mean the Cedar Shopping Centers, Inc. Senior Executive Deferred Compensation
Plan (effective as of October 29, 2003), as amended from time to time.

                (jj)      "Shares" or "Stock" means shares of the common stock
of the Company, including, as applicable, any restricted shares of common stock
of the Company awarded to a Participant pursuant to a Share Deferral Award.

                (kk)      "Share Deferral Accounts" shall mean the accounts
established and maintained by the Administrator for a Participant pursuant to
Section 4.1 hereof.

                (ll)      "Share Deferral Award" shall mean an award of Shares
made to a Participant pursuant to the Stock Incentive Plan which the Board of
Directors (or compensation committee of the Board of Directors) has designated
as being covered under and subject to the terms of the Plan (including any award
of Shares made to a Participant pursuant to the Stock Incentive Plan that was
originally deferred under the Senior Executive Deferred Compensation Plan, but
which the Board of Directors (or compensation committee of the Board of
Directors) has designated as being covered under and subject to the terms of the
Plan as of the Effective Date).

                (mm)      "Share Distribution Date" shall mean the Original
Share Distribution Date or the Deferred Share Distribution Commencement Date (as
applicable).

                (nn)      "Specified Employee" on a given date shall mean any
Participant who would be considered to be a "specified employee" as of such date
for purposes of Section 409A of the Code.

                (oo)      "Stock Incentive Plan" shall mean the Cedar Shopping
Centers, Inc. 2004 Stock Incentive Plan, as amended from time to time.

                (pp)      "Transaction" shall mean any type of corporate
transaction (whether or not such transaction constitutes a Change in Control)
involving the Company the result of which is that the Stock of the Company,
including the Shares in the Trust, is converted into cash, securities or other
property.

                (qq)      "Trust" shall mean the 2005 Cedar Shopping Centers,
Inc. Deferred Compensation Plan Trust created by the Company pursuant to Section
3.5 hereof, to assist the Company in meeting its obligations under this Plan,
substantially in the form of Exhibit A attached hereto.

                (rr)      "Trustee" shall mean the trustee of the Trust.

                (ss)      "Vesting Date" with respect to a Participant's Share
Deferral Account, shall mean the date upon which a Participant shall be
considered to have a 100% vested and nonforfeitable interest in such Share
Deferral Account. Except as otherwise provided under Section 4.3(b) hereof, such
date shall be determined in accordance with the Stock Incentive Plan at the time
of the grant of the underlying Share Deferral Award with respect to such Share
Deferral Account, and shall be set forth in the award agreement evidencing the
grant of such Share Deferral Award.

           1.2      Plurals and Gender. Where appearing in the Plan, the
masculine gender shall include the feminine and neuter genders, and the singular
shall include the plural, and vice versa, unless the context clearly indicates a
different meaning.

           1.3     Headings. The headings and sub-headings in this Plan are
inserted for the convenience of reference only and are to be ignored in any
construction of the provisions hereof.

           1.4      Severability. In case any provision of this Plan shall be
held illegal or invalid, such illegality or invalidity shall not affect the
remaining provisions of this Plan, but shall be fully severable, and the Plan
shall be construed and enforced as if said illegal or invalid provisions had
never been inserted herein.

           1.5      Website Elections and Forms. Wherever the Plan requires a
Participant to make a written election or to submit a written form to the
Company, the Participant may satisfy such requirement by making such election,
or submitting such form, via a Plan-specific website approved in form and manner
by the Administrator.

ARTICLE II

PARTICIPATION

           2.1      Commencement of Participation. At the sole discretion of the
Administrator, each Eligible Person may become a Participant on the date so
specified by the Administrator.

           2.2      Termination of Participation. After commencement of his
participation, an Eligible Person shall remain a Participant until the earliest
of the following dates:

                (a)      His date of death;

                (b)      The date on which he has received all Plan benefits to
which he is entitled to hereunder.

           2.3      Determination of Eligibility. The Administrator shall
determine the eligibility of Eligible Persons in its sole discretion and in
accordance with the provisions of this Article II. The Company shall timely
furnish the Administrator with a list of all employees and directors of the
Company, indicating the date of their employment or reemployment with the
Company. In the case of any non-employee director who is an Eligible Person,
references in the Plan to employment by the Company shall be deemed to refer to
such director’s service as a director of the Company.

ARTICLE III

CASH DEFERRALS

           3.1      Cash Deferrals.

                (a)      Compensation Deferrals. For each Plan Year, each
Participant may elect to defer a portion of his Compensation for such Plan Year,
and have such deferred amounts allocated into his Cash Deferral Account in the
manner set forth below. Any such election must specify the percentage (up to
100%) of his Compensation the Participant wishes to defer for such Plan Year,
and must be made in writing (on a form, and in the manner, prescribed by the
Administrator) no later than the end of the Plan Year preceding the beginning of
the Plan Year with respect to which such Compensation Deferrals are made;
provided, however, that in the case of an individual who first becomes an
employee or director of the Company during a Plan Year, an election to defer his
Compensation for services to be performed during such Plan Year (and after the
date he makes such an election) may be made within thirty (30) days of his
becoming a Participant.

                (b)      Cash Bonus Deferrals. On or before June 30th of any
Plan Year, each Participant may elect to defer all or a part of the Cash Bonus,
if any, that is earned by, and otherwise may be payable to, such Participant for
such Plan Year, it being understood that in certain cases such Cash Bonus will
not otherwise be payable to the Participant until after the close of the Plan
Year with respect to which it is earned; provided, however, that in the case of
an individual who first becomes an employee or director of the Company after
June 30th of a Plan Year, an election to defer his Cash Bonus for such Plan Year
may be made within thirty (30) days of his becoming a Participant, but only with
respect the portion of such Cash Bonus that is no greater than the total amount
of the Cash Bonus multiplied by the ratio of the number of days remaining in the
performance period after the election is made over the total number of days in
the performance period. Any such election must be made in writing (on a form,
and in the manner, prescribed by the Administrator).

                (c)      Allocations. For each Plan Year, the Company shall
allocate to the Cash Deferral Account of each Participant an amount equal to the
Compensation Deferrals and the Cash Bonus Deferrals described in Sections 3.1(a)
and (b) hereof, respectively, made by the Participant with respect to such Plan
Year. Such allocations shall be made pursuant to the procedures set forth under
Section 3.2 hereof.

           3.2      Allocation to, and Valuation of, Cash Deferral Accounts.

                (a)      The Administrator shall establish a separate
bookkeeping Cash Deferral Account for each Participant to which will be credited
an amount equal to the Participant's Compensation Deferrals, Cash Bonus
Deferrals and Dividend deferrals. All such amounts shall be credited to the
Participant's Cash Deferral Account no later than the last day of the calendar
month during which the Compensation, Cash Bonus and/or Dividend would otherwise
have been paid to the Participant but for the deferral. The Cash Deferral
Accounts shall be debited on a pro-rata basis to reflect any distributions made
pursuant to the Plan.

                (b)      If a Participant elects to have his or her Cash
Deferral Account invested in one or more Notional Investment Options pursuant to
Section 3.4(a) hereof, the Participant's Cash Deferral Account shall
continuously be credited with gains and earnings (including dividends) or
debited for losses and expenses as if it were actually invested in the Notional
Investment Option(s) selected by the Participant.

                (c)      If a Participant elects to have his or her Cash
Deferral Account invested in the Brokerage Account Investment Option pursuant to
Section 3.4(b) hereof, the Participant's Cash Deferral Account shall at all
times be equal to the value of the cash and/or securities held in the brokerage
account.

           3.3      100% Vesting in Cash Deferral Accounts. A Participant shall
at all times have a 100% vested and nonforfeitable interest in his Cash Deferral
Account.

           3.4      Investment of Cash Deferral Account Balances.

                (a)      Notional Investment Options. The Administrator shall be
required to make available to the Participants at all times at least twelve (12)
different notional investment options in which the Participants may elect to
have their Cash Deferral Account notionally invested and which shall include at
least one of each of the following types of funds (the "Notional Investment
Options"): (i) a money market fund (the "Money Market Investment Option"); (ii)
a medium or long-term government bond fund; (iii) an S&P 500 index fund; (iv) a
U.S. large cap value equity fund; (v) a U.S. large cap growth equity fund; (vi)
a U.S. mid cap value equity fund; (vii) a U.S. mid cap growth equity fund;
(viii) a U.S. small cap value equity fund; (ix) a U.S. small cap growth equity
fund; (x) two (2) international funds; and (xi) a corporate bond fund. The
Notional Investment Options may also include any other investment funds, mutual
funds, index funds or other investment vehicles as designated by the
Administrator. Each Participant's Cash Deferral Account shall thereafter be
credited with gains and earnings or debited for losses and expenses as if it
were actually invested in the Notional Investment Option(s) selected by the
Participant. The Administrator shall have the sole discretion to choose the
initial Notional Investment Options, to add new Notional Investment Options, and
to withdraw Notional Investment Options, at any time and from time to time, from
among the Notional Investment Options offered by the Trustee; provided, however,
that the requirements set forth in the first sentence of this Section 3.4(a) are
met at all times; provided further, however, that in the event the Trustee is
replaced for any reason, the Administrator shall require any successor Trustee
to offer Notional Investment Options that are substantially similar to those
Notional Investment Options that were being provided by the previous Trustee
immediately prior to the replacement of such Trustee. A Participant may elect to
have his or her Cash Deferral Account notionally invested in one or more of the
Notional Investment Options. Such elections must be made in writing (on a form,
and in the manner, prescribed by the Administrator), and shall specify the
percentage of the Participant's Cash Deferral Account to be invested in each
selected Notional Investment Option; provided, that a Participant's selection of
a Notional Investment Option shall be required to be made at the same time that
such Participant makes his or her deferral elections under Sections 3.1(a) and
3.1(b) hereof. In the event a Participant fails to select a Notional Investment
Option in a timely manner, such Participant's Cash Deferral Account shall be
deemed to be notionally invested in the Money Market Investment Option.

                (b)      Brokerage Account Investment Option. Immediately
following the occurrence of a Transaction or a Change in Control, in lieu of the
Notional Investment Options set forth in Section 3.4(a) above, a Participant may
instead elect to have a brokerage account established in which his or her Cash
Deferral Account shall be invested (the "Brokerage Account Investment Option").
If a Participant elects the Brokerage Account Investment Option, the
Administrator shall direct the Trustee to establish a brokerage account with a
major financial institution of the Participant's choosing, in which the
Participant shall be entitled to direct the Trustee with regard to the
investment of his or her Cash Deferral Account from amongst any publicly traded
securities or other investment products offered by the selected financial
institution. Such elections must be made in writing (on a form, and in the
manner, prescribed by the Administrator), and shall be required to be made as
soon as practicable following the occurrence of the Transaction or the Change in
Control (as applicable). Thereafter, each Participant shall be permitted to
change his elected Investment Option (i.e., to change between the Notional
Investment Options and the Brokerage Account Investment Option, and vice versa)
for his Cash Deferral Account at least once during any twelve-month period. In
addition, in the event a Participant has elected the Brokerage Account
Investment Option for his Cash Deferral Account, the Participant shall be
permitted to direct the Trustee to establish a brokerage account with a
different major financial institution of the Participant's choosing at least
once during any twelve-month period.

           3.5      Trust.

                (a)      The Company shall establish a grantor trust (within the
meaning of Section 671 of the Code) (the "Trust") pursuant to a Trust Agreement
substantially in the form attached hereto as Exhibit A (the "Trust Agreement"),
to which it will make contributions in an amount equal to the amounts credited
to each Participant's Cash Deferral Account. Such contribution shall be made at
such time as the Participant would otherwise have been entitled to receive the
deferred Compensation and/or Cash Bonus. Notwithstanding any creation of such a
Trust, all benefits under the Plan shall be general obligations of the Company.
Payment of benefits from such Trust shall, to that extent, discharge the
Company's obligations under this Plan. All payments provided for under this Plan
not so discharged shall be paid in cash from the general assets of the Company.

                (b)      Nothing in this Plan, and no action taken pursuant to
its terms, shall create or be construed to create a trust or escrow account of
any kind, or a fiduciary relationship between the Administrator or the Company
and any Participant, such Participant's Beneficiary or any other person other
than pursuant to the Trust Agreement. The Participants and their Beneficiaries
and any other person entitled to payment hereunder shall rely solely on the
unsecured promise of the Company to make the payments required hereunder, but
shall have the right to enforce such a claim in the same manner as any general
unsecured creditor of the Company.

           3.6      Statement of Account. The Administrator shall submit to each
Participant, within 120 days after each Determination Date and at such other
times as determined by the Administrator, a statement setting forth the balance
of the Participant’s Cash Deferral Account.

ARTICLE IV

SHARE DEFERRAL AWARDS

           4.1      Share Deferral Awards.

                (a)      A Share Deferral Award is an award of Shares made to a
Participant pursuant to the Stock Incentive Plan which the Board of Directors
(or compensation committee of the Board of Directors) has designated as being
covered under and subject to the terms of the Plan (including any award of
Shares made to a Participant pursuant to the Stock Incentive Plan that was
originally deferred under the Senior Executive Deferred Compensation Plan, but
which the Board of Directors (or compensation committee of the Board of
Directors) has designated as being covered under and subject to the terms of the
Plan as of the Effective Date). On the Effective Date, or as soon as practicable
thereafter, the Company shall contribute to the Trust the aggregate number of
Shares underlying the Share Deferral Awards for the Participants listed on
Schedule A hereto. A Share Deferral Account shall be established by the
Administrator under the Plan in the name of each Participant with respect to
each of the Participant's Share Deferral Awards, which shall initially be
credited with units equal to the number of Shares underlying each such Share
Deferral Award. Thereafter, a Share Deferral Account shall be established by the
Administrator for each new Participant and each such Share Deferral Account
shall be credited with units equal to the number of Shares determined by the
Administrator. A separate Share Deferral Account shall be established for each
subsequent Share Deferral Award, and the Company shall contribute to the Trust,
on the date of such subsequent Share Deferral Award or as soon as practicable
thereafter, the aggregate number of Shares underlying each such Share Deferral
Award.

                (b)      Except as provided below and in Sections 4.2 and 5.1,
under no circumstance shall any benefit be awarded, allocated or distributable
to a Participant from his Share Deferral Account except in the form of units of
Stock (or Stock itself, in the case of a distribution), nor shall a
Participant's Share Deferral Account be credited with earnings that are
equivalent to any other investment. Notwithstanding any provision to the
contrary, if there shall occur a Transaction, then any cash and/or in-kind
consideration (after having been converted to cash by the Trustee) received for
Stock pursuant to such Transaction shall be invested by the Trustee in
accordance with each Participant's selected Investment Option(s) (as described
in Section 4.1(c) below). Any cash or in-kind consideration (after having been
converted to cash by the Trustee) received for Stock and any investment earnings
therefrom shall be credited to the Share Deferral Account of the Participant in
a manner that reflects the Share Deferral Account values for each Participant
immediately prior to such Transaction. In addition, at any time following the
Vesting Date of a Participant's Share Deferral Account, the Participant shall be
entitled to have such Share Deferral Account invested by the Trustee in
accordance with the Participant's selected Notional Investment Option(s) (as
described in Section 4.1(c)(i) below).

                (c)      Investment Options.

                      (i)      Notional Investment Options. Immediately after
the occurrence of a Transaction, or as otherwise provided under the Plan, the
Administrator shall be required to make available to the Participants, the
Notional Investment Options (as described in Section 3.4(a) hereof) in which the
Participants may elect to have their Share Deferral Account(s) notionally
invested. Each Participant's Share Deferral Account(s) shall thereafter be
credited with gains and earnings or debited for losses and expenses as if it
were actually invested in the Notional Investment Option(s) selected by the
Participant. A Participant may elect to have his or her Share Deferral
Account(s) notionally invested in one or more of the Notional Investment
Options. Such elections must be made in writing (on a form, and in the manner,
prescribed by the Administrator), and shall specify the percentage of the
Participant's Share Deferral Account(s) to be invested in each selected Notional
Investment Option; provided, that a Participant's selection of an Investment
Option shall be required to be made as soon as practicable after the Participant
becomes entitled to have his or her Share Deferral Account(s) invested pursuant
to this Section 4.1(c). In the event a Participant fails to select a Notional
Investment Option in a timely manner, such Participant's Share Deferral
Account(s) shall be deemed to be notionally invested in the Money Market
Investment Option.

                      (ii)      Brokerage Account Investment Option. Immediately
following the occurrence of a Transaction or a Change in Control, in lieu of the
Notional Investment Options, a Participant may instead elect to have his or her
Share Deferral Account(s) invested in accordance with the Brokerage Account
Investment Option (as described in Section 3.4(b) hereof). If a Participant
elects the Brokerage Account Investment Option, the Administrator shall direct
the Trustee to establish a brokerage account with a major financial institution
of the Participant's choosing, in which the Participant shall be entitled to
direct the Trustee with regard to the investment of his or her Share Deferral
Account(s) from amongst any publicly traded securities or other investment
products offered by the selected financial institution. Such elections must be
made in writing (on a form, and in the manner, prescribed by the Administrator),
and shall be required to be made as soon as practicable after the occurrence of
the Transaction or the Change in Control (as applicable). Thereafter, each
Participant shall be permitted to change his elected Investment Option (i.e., to
change between the Notional Investment Options and the Brokerage Account
Investment Option, and vice versa) with respect to each Share Deferral Account
at least once during any twelve-month period. In addition, in the event a
Participant has elected the Brokerage Account Investment Option for a Share
Deferral Account, the Participant shall be permitted to direct the Trustee to
establish a brokerage account with a different major financial institution of
the Participant's choosing at least once during any twelve-month period with
respect to such Share Deferral Account.

                (d)      Notwithstanding the foregoing, at any time following
the occurrence of the Vesting Date of a Participant's Share Deferral Account,
the Participant shall be entitled to have such Share Deferral Account invested
by the Trustee in accordance with Section 4.1(c)(i).

            4.2      Dividends and Dividend Deferral Elections. Except as
hereinafter provided, an amount equal to the Dividends paid on the number of
Share units allocated to a Participant’s Share Deferral Account shall be paid to
the Participant as soon as practicable after such Dividends are received by the
Trustee; provided, however, that a Participant may elect to have all or a
portion of the Dividends that would be payable to him deferred under the Plan
and allocated to the Participant’s Cash Deferral Account, by completing, within
30 days of receipt of written notice of a Share Deferral Award and in any event
prior to the date on which any such Dividends are declared, a Dividend Deferral
Election form provided by the Administrator. The amount of any deferred Dividend
will be credited to the Participant’s Cash Deferral Account (or if the
Participant did not previously have a Cash Deferral Account, to a new Cash
Deferral Account in his name) no later than the last day of the calendar month
during which the Dividend would otherwise have been paid to the Participant but
for the deferral. The amount of any deferred Dividend allocated to a
Participant’s Cash Deferral Account shall be notionally invested in accordance
with the Participant’s previously selected Investment Option for the
Participant’s Cash Deferral Account. In the event a Participant has not
previously selected an Investment Option for his or her Cash Deferral Account,
the Participant’s Cash Deferral Account shall be deemed to be notionally
invested in the Money Market Investment Option. Thereafter, the investment of
such Cash Deferral Account shall be determined in accordance with Section 3.4
hereof.

           4.3      Vesting.

                (a)      Except as hereinafter provided in Section 4.3(b), a
Participant shall become vested with respect to a Share Deferral Account as of
the Vesting Date of such Share Deferral Account.

                (b)      Notwithstanding the foregoing, a Participant shall
become 100% vested in his Share Deferral Accounts upon the earliest to occur of:
(i) the termination of the Participant's employment by the Company without
Cause; (ii) the termination of the Participant's employment by the Participant
for Good Reason; (iii) the Participant's death or Disability; (iv) the
Participant's Retirement; or (v) a Change in Control.

                (c)      A Participant shall forfeit the unvested portion (if
any) of the Participant's Share Deferral Accounts in the event of the
termination of the Participant's employment by the Company for Cause or by the
Participant without Good Reason.

           4.4      Determination of Share Deferral Accounts.

                (a)      A Participant's Share Deferral Account as of each
Determination Date shall consist of the number of units of Shares held in the
Share Deferral Account multiplied by the Fair Market Value as of such
Determination Date.

                (b)      Notwithstanding Section 4.4(a) above, if a Participant
elects to have his or her Share Deferral Account invested in one or more
Notional Investment Options pursuant to Section 4.1(c)(i) hereof, the
Participant's Share Deferral Account shall continuously be credited with gains
and earnings (including dividends) or debited for losses and expenses as if it
were actually invested in the Notional Investment Option(s) selected by the
Participant.

                (c)      Notwithstanding Sections 4.4(a) and (b) above, if a
Participant elects to have his or her Share Deferral Account invested in the
Brokerage Account Investment Option pursuant to Section 4.1(c)(ii) hereof, the
Participant's Share Deferral Account shall at all times be equal to the value of
the cash and/or securities held in the brokerage account.

           4.5      Statement of Account. The Administrator shall submit to each
Participant, within 120 days after each Determination Date and at such other
times as determined by the Administrator, a statement setting forth the balance
of the Participant’s Share Deferral Accounts.

ARTICLE V

DISTRIBUTION OF ACCOUNTS

           5.1      Source of Payment and Form of Distribution. Subject to the
terms of the Trust, the Administrator shall direct the Trustee to make payment
out of the Trust of any Plan benefit which has become payable under the terms of
this Plan. To the extent a Participant’s Share Deferral Accounts are credited
with units of Shares at a Share Distribution Date, the Participant’s Share
Deferral Accounts shall be distributed in the form of Shares equal in number to
the number of Share units credited to the Share Deferral Accounts pursuant to
any direction from the Administrator to the Trustee for a benefit distribution.
To the extent a Participant’s Accounts have been invested in the Investment
Options (e.g., with respect to a Participant’s Share Deferral Account(s)
following the occurrence of a Transaction or the Vesting Date of such Share
Deferral Account(s), or with respect to a Participant’s Cash Deferral Account,
including any deferred Dividends allocated to the Participant’s Cash Deferral
Account), such portion of a Participant’s Accounts shall be distributed in cash.
To the extent not satisfied by distribution from the Trust, the Company shall
remain liable to the Participants and their Beneficiaries for the payment of any
Plan benefits due and payable hereunder.

           5.2      Distributions from Cash Deferral Accounts.

                (a)      Distributions of the Participant's Cash Deferral
Account shall commence on the earlier of (i) with respect to Compensation
Deferrals, Cash Bonus Deferrals and Dividend deferrals (and any income deemed to
have been earned thereon) made with respect to any Plan Year, the first day of
the sixty-first (61st) calendar month following the end of such Plan Year or
(ii) as to the total value of the Participant's Cash Deferral Account, as soon
as practicable after (A) the Participant's termination of employment with the
Company for any reason (other than death or the Participant's Retirement) or (B)
for a Participant who is a Specified Employee, the date that is six (6) months
following the date of his termination of employment for any reason (other than
death or the Participant's Retirement) (the earlier to occur of (i) and (ii),
referred to herein as the "Original Cash Distribution Date"); provided, however,
that no later than one (1) year prior to the Original Cash Distribution Date
(eighteen (18) months prior to the Original Cash Distribution Date with respect
to a Specified Employee whose Original Cash Distribution Date is the date that
is six (6) months following the date of his termination of employment), the
Participant may elect, pursuant to procedures established by the Administrator,
to further defer the commencement of the receipt of all or a portion of such
amounts until any date selected by the Participant that is no less than sixty
(60) calendar months and no more than two hundred forty (240) calendar months
after the date payment would otherwise have commenced under clauses (i) or (ii)
(such deferred payment commencement date referred to herein as the "Deferred
Cash Distribution Commencement Date"). Each Participant may make more than one
further deferral election as described in the preceding sentence (and each such
newly elected deferred payment commencement date shall become the "Deferred Cash
Distribution Commencement Date" for all purposes of the Plan); provided, that in
each case, such election is made at least twelve (12) months prior to the
applicable Deferred Cash Distribution Commencement Date.

                (b)      Except as provided below, distributions to a
Participant from the Participant's Cash Deferral Account shall be made in a
single, lump-sum distribution as soon as is practical after the payment date set
forth in Section 5.2(a) hereof. With respect to a distribution from a
Participant's Cash Deferral Account, the commencement of which is deferred
beyond the Original Cash Distribution Date, a Participant may instead elect to
receive such distribution in quarterly installments, commencing as of the first
Determination Date immediately following the applicable Deferred Cash
Distribution Commencement Date and continuing over a period of not more than
eighty (80) calendar quarters. The first quarterly installment shall be in an
amount equal to the value of the Participant's Cash Deferral Account (determined
in accordance with Section 3.2 hereof) as of the first Determination Date
immediately following the applicable Deferred Cash Distribution Commencement
Date, divided by the total number of calendar quarters over which the
Participant elected for such quarterly installments to be paid. Each quarterly
installment thereafter shall be made on each subsequent Determination Date in an
amount equal to the value of the Participant's Cash Deferral Account as of such
Determination Date, divided by the remaining number of calendar quarters over
which the Participant elected for such quarterly installments to be paid. Such
an election must be made in writing (on a form, and in the manner prescribed by
the Administrator) prior to the date that is twelve (12) months prior to the
applicable Deferred Cash Distribution Commencement Date. Such election may be
changed from time to time, but shall become irrevocable as of the date that is
twelve (12) months prior to the applicable Deferred Cash Distribution
Commencement Date.

           5.3      Distributions from Share Deferral Accounts.

                (a)      Distributions of a Participant's Share Deferral Account
shall commence on the Original Share Distribution Date that relates to the
Shares underlying the applicable Share Deferral Award; provided, however, that
no later than one (1) year prior to the Original Share Distribution Date, the
Participant may elect, pursuant to procedures established by the Administrator,
to further defer the commencement of the receipt of all or a portion of such
amounts until any date selected by the Participant that is no less than sixty
(60) calendar months and no more than two hundred forty (240) calendar months
after such Original Share Distribution Date (such deferred payment commencement
date referred to herein as the "Deferred Share Distribution Commencement Date").
Each Participant may make more than one further deferral election as described
in the preceding sentence (and each such newly elected deferred payment
commencement date shall become the "Deferred Share Distribution Commencement
Date" for all purposes of the Plan); provided, that in each case, such election
is made at least twelve (12) months prior to the applicable Deferred Share
Distribution Commencement Date. A Participant may make different elections with
respect to different Share Deferral Accounts.

                (b)      Except as provided below, distributions to a
Participant from the Plan from a Participant's Share Deferral Account shall be
made in a single, lump-sum distribution as soon as is practical after the
payment date set forth in Section 5.3(a) hereof. With respect to a distribution
from a Participant's Share Deferral Account, the commencement of which is
deferred beyond the Original Share Distribution Date, a Participant may instead
elect to receive such distribution in quarterly installments, commencing as of
the first Determination Date immediately following the applicable Deferred Share
Distribution Commencement Date and continuing over a period of not more than
eighty (80) calendar quarters. The first quarterly installment shall be in an
amount equal to the value of the Participant's Share Deferral Account
(determined in accordance with Section 4.4 hereof) as of the first Determination
Date immediately following the applicable Deferred Share Distribution
Commencement Date, divided by the total number of calendar quarters over which
the Participant elected for such quarterly installments to be paid. Each
quarterly installment thereafter shall be made on each subsequent Determination
Date in an amount equal to the value of the Participant's Share Deferral Account
as of such Determination Date, divided by the remaining number of calendar
quarters over which the Participant elected for such quarterly installments to
be paid. Such an election must be made in writing (on a form, and in the manner
prescribed by the Administrator) prior to the date that is twelve (12) months
prior to the applicable Deferred Share Distribution Commencement Date. Such
election may be changed from time to time, but shall become irrevocable as of
the date that is twelve (12) months prior to the applicable Deferred Share
Distribution Commencement Date.

           5.4      Hardship Withdrawals. In the event the Participant incurs a
Financial Hardship (as defined below), and if (i) the cessation of the
Participant’s Compensation Deferrals and Cash Bonus Deferrals under this Plan,
(ii) reimbursement of insurance proceeds and (iii) reasonable liquidation of the
Participant’s assets will not provide the Participant with sufficient cash to
ameliorate such Financial Hardship, the Participant may file a written request
with the Administrator to receive immediate distribution of all or a portion of
his Accounts. The amount that may be so distributed shall not exceed the amount
necessary to satisfy such Financial Hardship. For purposes of this Section 5.4,
“Financial Hardship” shall mean a severe financial hardship to the Participant
resulting from sudden and unexpected illness or injury of the Participant (or of
any dependent of the Participant), loss of the Participant’s property due to
unexpected casualty, or other similar extraordinary and unforeseeable
circumstances arising out of events beyond the Participant’s control, all as
determined by the Administrator in good faith.

           5.5      Death Prior to Complete Distribution of Accounts. Upon the
death of the Participant prior to the complete distribution of the Participant’s
Accounts, the balance of such Accounts shall be distributed to his Beneficiary
in full in a lump sum, under procedures established by the Administrator, as
soon as practicable following the Participant’s death. Notwithstanding the
foregoing, the portion of a Participant’s Accounts (if any) attributable to
restricted Shares awarded pursuant to the Stock Incentive Plan, shall be subject
to the vesting, risk of forfeiture, and transferability provisions and
restrictions as set forth in the Stock Incentive Plan and the award agreement
evidencing the grant of such restricted Shares.

           5.6      Payments Due Missing Persons. The Administrator shall make a
reasonable effort to locate all persons entitled to benefits under the Plan;
however, notwithstanding any provisions of this Plan to the contrary, if, after
a period of one (1) year from the date such benefit shall be due, any such
persons entitled to benefits have not been located, their rights under the Plan
shall stand suspended. Before this provision becomes operative, the
Administrator shall send a certified letter to all such persons at their last
known address advising them that their benefits under the Plan shall be
suspended. Any such suspended amounts shall be held by the Administrator for a
period of one (1) additional year (or a total of two (2) years from the time the
benefits first become payable) and thereafter such amounts shall be forfeited.

ARTICLE VI

BENEFICIARY DESIGNATION

           6.1      Designation of Beneficiary. A Participant shall have the
right, at any time, to designate any person or persons as his Beneficiary or
Beneficiaries (primary and/or contingent) to whom payment under this Plan shall
be paid in the event of death prior to complete distribution to the Participant
of the benefits due under the Plan. Each beneficiary designation shall be in a
written form prescribed by the Administrator (substantially the same as Exhibit
B attached hereto) and will be effective only when filed with the Administrator
during the Participant’s lifetime.

           6.2      Amendments. Any beneficiary designation may be changed by
the Participant without the consent of any designated Beneficiary by the filing
of a new beneficiary designation with the Administrator. The filing of a new
beneficiary designation form will cancel all beneficiary designations previously
filed.

           6.3      No Beneficiary Designation. If any Participant fails to
designate a Beneficiary in the manner provided above, or if each Beneficiary
designated by a deceased Participant predeceases the Participant, the
Administrator shall distribute such Participant’s benefits to the Participant’s
estate.

           6.4      Effect of Payment. Payment to the Beneficiary, or estate as
provided above, shall completely discharge the Company’s obligations under this
Plan with respect to the deceased Participant.

ARTICLE VII

ADMINISTRATION

           7.1      Administrative Duties. This Plan shall be administered by
the Administrator. The Administrator shall have the following specific powers
and duties:

                (a)      To interpret the provisions of the Plan and make any
and all determinations arising thereunder;

                (b)      To maintain such records as it shall deem necessary or
appropriate for the proper administration of the Plan; and

                (c)      To establish such rules and procedures not inconsistent
with the terms of the Plan as it shall deem necessary or appropriate to
effectuate the purpose of the Plan.

           7.2      Agents. The Administrator may appoint an individual to be
the Administrator’s agent with respect to the day-to-day administration of the
Plan. In addition, the Administrator may, from time to time, employ other agents
and delegates to aid in such administrative duties as it sees fit, and may from
time to time consult with counsel who may be counsel to the Company.

           7.3      Binding Effect of Decisions. All decisions and actions of
the Administrator with respect to any question arising out of or in connection
with the administration, interpretation and application of the Plan and the
rules and regulations promulgated by the Administrator hereunder shall be made
or taken in good faith and in the best interests of the Participants. There
shall be a rebuttable presumption that all decisions and actions of the
Administrator made or taken in good faith and in the best interests of the
Participants shall be valid and binding upon all persons having any interest in
the Plan.

ARTICLE VIII

AMENDMENTS AND TERMINATION

           8.1      Amendment. The Board of Directors may at any time amend the
Plan (other than this Article VIII) in whole or in part, provided, however, that
no amendment shall be effective as to (i) decrease or restrict a Participant’s
Plan benefit as to amount or timing or manner of distribution of the
Participant’s Account(s) maintained under the Plan, (ii) eliminate or restrict
the ability of a Participant to have his or her Account(s) invested in one or
more of the Investment Options (except as otherwise permitted under the Plan),
(iii) defer the Vesting Date of a Participant’s Share Deferral Account to a
later date, or (iv) to eliminate or restrict the ability of a Participant to
make further deferral elections with respect to amounts previously deferred
under the Plan (except as otherwise permitted under the Plan) or alter the
timing requirements with respect to when such deferral elections must be made
under the Plan, in each case, without the consent of such Participant.
Notwithstanding the preceding, in the event that there is a change in the
federal income tax treatment pertaining to the Plan or Trust or any Plan benefit
from the treatment in effect as of the Effective Date, then the Board of
Directors may, without the consent of any Participant or Beneficiary, amend the
Plan in any manner as the Board of Directors, in its good faith, deems advisable
to provide reasonably similar benefits to Participants to the extent practicable
in light of such change in tax treatment.

           8.2      Termination of Plan. Notwithstanding Section 8.1, in the
event of a Change in Control, the Board of Directors may terminate the Plan. If
the Plan is terminated for any reason, or is constructively terminated as a
result of any action or inaction by the Administrator that causes an
acceleration of the timing of the inclusion in income (for income tax purposes)
of amounts deferred under the Plan by the Participants, each Participant shall
receive an immediate distribution of his Plan benefits (or the remainder of his
Plan benefits if distribution thereof has commenced prior to the date of Plan
termination). In the event of such a termination or constructive termination of
the Plan and an immediate distribution to all Participants of their Plan
benefits, the Company shall pay to each Participant an additional payment (a
“Tax Gross-Up Payment”), in an amount such that after payment by the Participant
of all applicable federal, state and local income taxes (plus any excise tax
under Section 409A of the Code) imposed upon the Tax Gross-Up Payment, the
Participant retains an amount of the Tax Gross-Up Payment equal to the
applicable federal, state and local income taxes (plus any excise tax under
Section 409A of the Code) imposed upon the amount of the Participant’s Plan
benefit being distributed on account of the Plan termination. The amount of any
Tax Gross-Up Payment shall be determined by the Company’s independent auditors
(the “Accounting Firm”), based upon an assumption that the Participant’s rate of
applicable federal, state and local income taxes is at the highest marginal rate
then in effect, and shall be paid in a cash lump sum within ten days following
the date such determination is made by the Accounting Firm. The Administrator
shall make available to the Participant the Accounting Firm’s findings with
respect its determination of the amount of any Tax Gross-Up Payment as soon as
practicable, but in no event later than five days following the date such
determination is made by the Accounting Firm.

ARTICLE IX

CLAIMS PROCEDURE AND LEGAL FEES

           9.1      Notice of Denial. If a Participant is denied any portion of
the amounts which he reasonably believes is due to be paid to him, the
Administrator shall advise the Participant in writing of the specific reasons
for such denial. The Administrator shall also furnish the Participant at that
time with a written notice containing:

                (a)      a specific reference to pertinent Plan provisions;

                (b)      a description of any additional material or information
necessary for the Participant to perfect his claim, if possible, and an
explanation of why such material or information is needed; and

                (c)      an explanation of the Plan's claim review procedure.

           9.2      Right to Reconsideration. Within 60 days of receipt of the
information stated in Section 9.1 above, the Participant shall, if he desires
further review, file a written request for reconsideration with the
Administrator.

           9.3      Review of Documents. As long as the Participant’s request
for review is pending (including the 60 day period in Section 9.2 above), the
Participant or his duly authorized representative may review pertinent Plan
documents and may submit issues and comments in writing to the Administrator.

           9.4      Decision by Administration. A decision shall be made by the
Administrator within 30 days of the filing by the Participant of his request for
reconsideration, provided, however, that if the Administrator, in its
discretion, feels that a hearing with the Participant or his representative
present is necessary or desirable, this period shall be extended an additional
30 days.

           9.5      Notice by Administrator. The Administrator’s final decision
shall be conveyed to the Participant in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
Participant, with specific references to the pertinent Plan provisions on which
the decision is based.

           9.6      Arbitration. In the event a Participant wishes to contest
the Administrator’s final decision under Section 9.5 hereof, or if there is any
other controversy, dispute or claim of whatever nature arising out of, in
connection with or in relation to the interpretation of this Plan, including any
claim based on contract, tort or statute (each such contest, controversy,
dispute or claim, referred to herein as a “Dispute”), at the request of the
Participant, such Dispute shall be settled through arbitration by a dispute
resolution process administered by JAMS or any other mutually agreed upon
arbitration firm involving final and binding arbitration conducted at a location
determined by the arbitrator in New York City administered by and in accordance
with the then existing rules of practice and procedure of such arbitration firm
and judgment upon any award rendered by the arbitrator may be entered by any
state or federal court having jurisdiction thereof.

           9.7      Legal Fees To Enforce Rights After Change in Control. The
Company is aware that upon the occurrence of a Change in Control, the Board of
Directors (which might then be composed of new members) or a shareholder of the
Company, or of any successor corporation might then cause or attempt to cause
the Company or such successor to refuse to comply with its obligations under the
Plan and might cause or attempt to cause the Company or any successor
corporation to institute, or may institute, litigation seeking to deny
Participants the benefits intended under the Plan. In these circumstances, the
purpose of the Plan could be frustrated. Accordingly, if, following a Change in
Control, it should appear to any Participant that the Company or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, any successor corporation, or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided under the
Plan, then, notwithstanding any other provision of the Plan, the Company
irrevocably authorizes such Participant to retain counsel of his or her choice
at the expense of the Company to represent such Participant in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Company, or any director, officer, shareholder or other person
affiliated with the Company or any successor thereto in any jurisdiction.

ARTICLE X

MISCELLANEOUS

           10.1      Rights of Creditors.

                (a)      The Plan is unfunded. Neither the Participant nor any
other persons shall have any interest in any fund or in any specific asset or
assets of the Company by reason of any Accounts hereunder, nor any rights to
receive distribution of his Accounts.

                (b)      The Accounts of each Participant are unsecured and
shall be subject to the claims of the general creditors of the Company. With
respect to the payment of their Accounts, Participants and Beneficiaries have
the status of unsecured creditors of the Company.

           10.2      Liability Limited. Neither the Company, the Administrator,
nor any agents, employees, officers, directors or shareholders of any of them,
nor any other person shall have any liability or responsibility with respect to
this Plan, except as expressly provided herein.

           10.3      Incapacity. If the Administrator shall receive evidence
satisfactory to it that a Participant or Beneficiary entitled to receive any
benefit under the Plan is, at the time when such benefit becomes payable, a
minor, or is physically or mentally incompetent to receive such benefit and to
give a valid release therefor, and that another person or an institution is then
maintaining or has custody of such Participant or Beneficiary and that no
guardian, committee or other representative of the estate of such Participant or
Beneficiary shall have been duly appointed, the Administrator may make payment
of such benefit otherwise payable to such Participant or Beneficiary to such
other person or institution, including a custodian under a Uniform Gifts to
Minors Act, or corresponding legislation (who shall be an adult, a guardian of
the minor or a trust company), and the release of such other person or
institution shall be a valid and complete discharge for the payment of such
benefit.

           10.4      Cooperation of Parties. All parties to this Plan and any
person claiming any interest hereunder agree to perform any and all acts and
execute any and all documents and papers which are necessary or desirable for
carrying out this Plan or any of its provisions.

           10.5      Governing Law. This Plan has been established in the State
of New York and all questions pertaining to its validity, construction and
administration shall be determined in accordance with the laws of that State.

           10.6      Nonguarantee of Employment. Nothing contained in this Plan
shall be construed as a contract of employment between the Company and any
Participant, or as a right of any Participant to be continued in the employment
of the Company, or as a limitation of the right of the Company to discharge any
of its employees, with or without cause.

           10.7      Counsel. The Administrator may consult with legal counsel,
who may be counsel for the Company, with respect to the meaning or construction
of this Plan, its obligations or duties hereunder or with respect to any action
or proceeding or any question of law, and they shall be fully protected with
respect to any action taken or omitted by it in good faith pursuant to the
advice of legal counsel.

           10.8      Spendthrift Provision. A Participant’s or Beneficiary’s
interest in his Accounts may not be anticipated, sold, encumbered, pledged,
mortgaged, charged, transferred, alienated, assigned nor become subject to
execution, garnishment or attachment.

CEDAR SHOPPING CENTERS, INC.


By:  /s/                                                 





EXHIBIT A

2005 CEDAR SHOPPING CENTERS, INC.
DEFERRED COMPENSATION PLAN
TRUST AGREEMENT

           THIS TRUST AGREEMENT, made as of the ____ day of ___________, 2005,
by and between Cedar Shopping Centers, Inc. (the "Company") and
___________________________ (the "Trustee").

W I T N E S S E T H :

           WHEREAS, the Company has adopted the 2005 Cedar Shopping Centers,
Inc. Deferred Compensation Plan (the "Plan") attached hereto;

           WHEREAS, capitalized terms used in this Trust Agreement, unless
otherwise defined, shall have the same meanings as set forth in the Plan;

           WHEREAS, the Company has incurred or expects to incur liability under
the terms of such Plan with respect to the individuals participating in such
Plan;

           WHEREAS, the Company wishes to establish a trust (hereinafter called
the “Trust”) and to contribute to the Trust assets that shall be held therein,
subject to the claims of the Company’s creditors in the event of the Company’s
Insolvency, as herein defined, until paid to the Plan Participants and their
Beneficiaries in such manner and at such times as specified in the Plan;

           WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended (if applicable);

           WHEREAS, it is the intention of the Company to make contributions to
the Trust to provide itself with a source of funds to assist it in meeting its
liabilities under the Plan;

           NOW, THEREFORE, the parties do hereby establish the Trust and agree
that the Trust shall be comprised, held and disposed of as follows:

                SECTION 1.      ESTABLISHMENT OF TRUST.

           (a)      The Company shall deposit with the Trustee in trust the
amounts determined pursuant to the Plan, which shall become the principal of the
Trust to be held, administered and disposed of by the Trustee as provided in
this Trust Agreement. Neither the Trustee nor any Plan Participant or
Beneficiary shall have any right to compel any contributions to the Trust.

           (b)      The Trust hereby established shall be irrevocable.

           (c)      The Trust is intended to be a grantor trust, of which the
Company is the grantor, within the meaning of subpart E, part I, subchapter J,
chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended (the
"Code"), and shall be construed accordingly.

           (d)      The principal of the Trust and any earnings thereon shall be
held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of the Plan Participants and general
creditors as herein set forth. Plan Participants and their Beneficiaries shall
have no preferred claim on, or any beneficial ownership interest in, any assets
of the Trust. Any rights created under the Plan and this Trust Agreement shall
be mere unsecured contractual rights of the Plan Participants and their
Beneficiaries against the Company. Any assets held by the Trust will be subject
to the claims of the Company's general creditors under federal and state law in
the event of Insolvency, as defined in Section 3(a) herein.

                SECTION 2.      PAYMENTS TO PLAN PARTICIPANTS AND THEIR
BENEFICIARIES.

           (a)      The Administrator shall deliver to the Trustee a schedule
(the "Payment Schedule") that indicates the amounts payable in respect of each
Plan Participant (and his or her Beneficiaries), that provides a formula or
other instructions acceptable to the Trustee for determining the amounts so
payable, the form in which such amount is to be paid (as provided for or
available under the Plan), and the time of commencement for payment of such
amounts. Except as otherwise provided herein, the Trustee shall make payments to
the Plan Participants and their Beneficiaries in accordance with such Payment
Schedule. The Trustee shall make provision for the reporting and withholding of
any federal, state or local withholding taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts so withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by the
Company.

           (b)      The entitlement of a Plan Participant or his or her
Beneficiaries to benefits under the Plan shall be determined by the
Administrator, and any claim for such benefits shall be considered and reviewed
in accordance with the Plan.

           (c)      In the discretion of the Administrator, the Company may make
payment of benefits directly to Plan Participants or their Beneficiaries as they
become due under the terms of the Plan. The Administrator shall notify the
Trustee of its decision to make payment of benefits directly prior to the time
amounts are payable to Participants or their Beneficiaries. In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan, the Company shall
make the balance of each such payment as it falls due. The Trustee shall notify
the Company where principal and earnings are not sufficient.

                SECTION 3.      THE TRUSTEE’S RESPONSIBILITY REGARDING PAYMENTS
TO TRUST BENEFICIARY WHEN THE COMPANY IS INSOLVENT.

           (a)      The Trustee shall cease payment of benefits to Plan
Participants and their Beneficiaries if the Company is Insolvent. The Company
shall be considered "Insolvent" for purposes of this Trust Agreement if (i) the
Company is unable to pay its debts as they become due, or (ii) the Company is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code. The term "Insolvency" shall mean the Company's being or becoming
Insolvent.

           (b)      At all times during the continuance of this Trust, as
provided in Section 1(d) hereof, the principal and income of the Trust shall be
subject to claims of general creditors of the Company under federal and state
law as set forth below.

(i) The Administrator shall have the duty to inform the Trustee in writing of
the Company's Insolvency. If a person claiming to be a creditor of the Company
alleges in writing to the Trustee that the Company has become Insolvent, the
Trustee shall inquire of the Administrator whether the Company is Insolvent and,
pending a response from the Administrator, the Trustee shall discontinue payment
of benefits to Plan Participants or their Beneficiaries.


(ii) Unless the Trustee has been notified by the Administrator of the Company's
Insolvency, or has received notice from the Administrator or a person claiming
to be a creditor alleging that the Company is Insolvent, the Trustee shall have
no duty to inquire whether the Company is Insolvent. The Trustee may in all
events rely on such evidence concerning the Company's solvency as may be
furnished to the Trustee and that provides the Trustee with a reasonable basis
for making a determination concerning the Company's solvency.


(iii) If at any time the Trustee has been notified by the Administrator that the
Company is Insolvent, the Trustee shall discontinue payments to Plan
Participants or their Beneficiaries and shall hold the assets of the Trust for
the benefit of the Company's general creditors. Nothing in this Trust Agreement
shall in any way diminish any rights of Plan Participants or their Beneficiaries
to pursue their rights as general creditors of the Company with respect to
benefits due under the Plan or otherwise.


(iv) The Trustee shall resume the payment of benefits to Plan Participants or
their Beneficiaries in accordance with Section 2 of this Trust Agreement only
after the Trustee has been notified by the Administrator that the Company is not
Insolvent (or is no longer Insolvent).


           (c)      Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to Section 3(b)
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
Participants or their Beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
Participants or their Beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.

                SECTION 4.      PAYMENTS TO COMPANY.

           Except as provided in Section 3 hereof, the Company shall have no
right or power to direct the Trustee to return to the Company or to divert to
others any of the Trust assets before all payment of benefits have been made to
Plan Participants and their Beneficiaries pursuant to the terms of the Plan.

                SECTION 5.      INVESTMENT AUTHORITY.

           (a)      An amount equal to the amount of each Participant's Cash
Deferral Account shall be deposited by the Company with the Trustee in the form
of cash, and except as otherwise provided below, shall be held by the Trustee in
cash or a cash equivalent, as determined by the Administrator.

           (b)      With respect to each Participant's Share Deferral Accounts,
the initial principal of the Trust shall be deposited by the Company in the form
of Shares of the Company. Except as provided below, such assets of the Trust
shall remain invested in Shares.

           (c)      Cash Deferral Accounts.

                      (i)      Notional Investment Options. The Administrator
shall be required to make available to the Participants at all times at least
twelve (12) different notional investment options in which the Participants may
elect to have their Cash Deferral Account notionally invested and which shall
include at least one of each of the following types of funds (the "Notional
Investment Options"): (i) a money market fund (the "Money Market Investment
Option"); (ii) a medium or long-term government bond fund; (iii) an S&P 500
index fund; (iv) a U.S. large cap value equity fund; (v) a U.S. large cap growth
equity fund; (vi) a U.S. mid cap value equity fund; (vii) a U.S. mid cap growth
equity fund; (viii) a U.S. small cap value equity fund; (ix) a U.S. small cap
growth equity fund; (x) two (2) international funds; and (xi) a corporate bond
fund. The Notional Investment Options may also include any other investment
funds, mutual funds, index funds or other investment vehicles as designated by
the Administrator. Each Participant's Cash Deferral Account shall thereafter be
credited with gains and earnings or debited for losses and expenses as if it
were actually invested in the Notional Investment Option(s) selected by the
Participant. The Administrator shall have the sole discretion to choose the
initial Notional Investment Options, to add new Notional Investment Options, and
to withdraw Notional Investment Options, at any time and from time to time, from
among the Notional Investment Options offered by the Trustee; provided, however,
that the requirements set forth in the first sentence of this Section 5(c)(i)
are met at all times; provided further, however, that in the event the Trustee
is replaced for any reason, the Administrator shall require that any successor
Trustee offer Notional Investment Options that are substantially similar to
those Notional Investment Options that were being provided by the previous
Trustee immediately prior to the replacement of such Trustee. A Participant may
elect to have his or her Cash Deferral Account notionally invested in one or
more of the Notional Investment Options. In the event a Participant fails to
select a Notional Investment Option in a timely manner as required under the
Plan, such Participant's Cash Deferral Account shall be deemed to be notionally
invested in the Money Market Investment Option.

                      (ii)      Brokerage Account Investment Option. Immediately
following the occurrence of a Transaction or a Change in Control, in lieu of the
Notional Investment Options set forth in Section 5(c)(i) above, a Participant
may instead elect to have a brokerage account established in which his or her
Cash Deferral Account shall be invested (the "Brokerage Account Investment
Option"). If a Participant elects the Brokerage Account Investment Option, the
Administrator shall direct the Trustee to establish a brokerage account with a
major financial institution of the Participant's choosing, in which the
Participant shall be entitled to direct the Trustee with regard to the
investment of his or her Cash Deferral Account from amongst any publicly traded
securities or other investment products offered by the selected financial
institution. Such elections must be made in writing (on a form, and in the
manner, prescribed by the Administrator), and shall be required to be made as
soon as practicable following the occurrence of the Transaction or the Change in
Control (as applicable). Thereafter, each Participant shall be permitted to
change his elected Investment Option (i.e., to change between the Notional
Investment Options and the Brokerage Account Investment Option, and vice versa)
for his Cash Deferral Account at least once during any twelve-month period. In
addition, in the event a Participant has elected the Brokerage Account
Investment Option for his Cash Deferral Account, the Participant shall be
permitted to direct the Trustee to establish a brokerage account with a
different major financial institution of the Participant's choosing at least
once during any twelve-month period.

           (d)      Share Deferral Accounts.

                      (i)      In the event of a Transaction, then any cash
and/or in-kind consideration (after having been converted to cash by the
Trustee) received for Stock pursuant to such Transaction shall be invested by
the Trustee in accordance with each Participant's selected Investment Option (as
described in Section 5(d)(ii) below). Any cash or in-kind consideration (after
having been converted to cash by the Trustee) received for Stock and any
investment earnings therefrom shall be credited to the Share Deferral Account of
the Participant in a manner that reflects the Share Deferral Account values for
each Participant immediately prior to such Transaction. In addition, at any time
following the Vesting Date of a Participant's Share Deferral Account, the
Participant shall be entitled to have such Share Deferral Account invested by
the Trustee in accordance with the Participant's selected Notional Investment
Option(s) (as described in Section 5(d)(ii) below).

                      (ii)      Investment Options.

                            (A)      Notional Investment Options. Immediately
after the occurrence of a Transaction, or as otherwise required under the Plan,
the Administrator be required to make available to the Participants, the
Notional Investment Options (as described in Section 5(c)(i) above) in which the
Participants may elect to have their Share Deferral Account(s) notionally
invested. Each Participant's Share Deferral Account(s) shall thereafter be
credited with gains and earnings or debited for losses and expenses as if it
were actually invested in the Notional Investment Option(s) selected by the
Participant. A Participant may elect to have his or her Share Deferral
Account(s) notionally invested in one or more of the Notional Investment
Options. Such elections must be made in writing (on a form, and in the manner,
prescribed by the Administrator), and shall specify the percentage of the
Participant's Share Deferral Account(s) to be invested in each selected Notional
Investment Option; provided, that a Participant's selection of an Investment
Option shall be required to be made as soon as practicable after the Participant
becomes entitled to have his or her Share Deferral Account(s) invested pursuant
to this Section 5(d)(ii). In the event a Participant fails to select a Notional
Investment Option in a timely manner, such Participant's Share Deferral
Account(s) shall be deemed to be notionally invested in the Money Market
Investment Option.

                            (B) Brokerage Account Investment Option. Immediately
following the occurrence of a Transaction or a Change in Control, in lieu of the
Notional Investment Options, a Participant may instead elect to have his or her
Share Deferral Account(s) invested in accordance with the Brokerage Account
Investment Option (as described in Section 5(c)(ii) above). If a Participant
elects the Brokerage Account Investment Option, the Administrator shall direct
the Trustee to establish a brokerage account with a major financial institution
of the Participant's choosing, in which the Participant shall be entitled to
direct the Trustee with regard to the investment of his or her Share Deferral
Account(s) from amongst any publicly traded securities or other investment
products offered by the selected financial institution. Such elections must be
made in writing (on a form, and in the manner, prescribed by the Administrator),
and shall be required to be made as soon as practicable after the occurrence of
the Transaction or the Change in Control (as applicable). Thereafter, each
Participant shall be permitted to change his elected Investment Option (i.e., to
change between the Notional Investment Options and the Brokerage Account
Investment Option, and vice versa) with respect to each Share Deferral Account
at least once during any twelve-month period. In addition, in the event a
Participant has elected the Brokerage Account Investment Option for a Share
Deferral Account, the Participant shall be permitted to direct the Trustee to
establish a brokerage account with a different major financial institution of
the Participant's choosing at least once during any twelve-month period with
respect to such Share Deferral Account.

                      (iii)      Notwithstanding the foregoing, at any time
following the occurrence of the Vesting Date of a Participant's Share Deferral
Account, the Participant shall be entitled to have such Share Deferral Account
invested by the Trustee in accordance with Section 5(d)(ii)(A).

                      (iv)      Deferred Dividends. An amount equal to the
Dividends deferred in accordance with Section 4.2 of the Plan, shall be
deposited by the Company with the Trustee in the form of cash, and shall be held
by the Trustee in cash or a cash equivalent, as determined by the Administrator.
An amount equal to the Dividends deferred in accordance with Section 4.2 of the
Plan shall be credited to the Participant's Cash Deferral Account.

           (e)      All rights associated with assets of the Trust shall be
exercised by the Trustee or the person or persons designated by the Trustee, and
shall in no event be exercisable by or rest with Plan Participants, except that
voting rights with respect to any shares of common stock of the Company shall be
exercised by the Company.

                SECTION 6.      DISPOSITION OF INCOME.

              During the term of this Trust, all income received by the Trust,
net of expenses and withholding taxes, shall be accumulated and reinvested.

                SECTION 7.      ACCOUNTING BY THE TRUSTEE.

              The Trustee shall keep accurate and detailed records of all
investments, receipts, disbursements, and all other transactions required to be
made, including such specific records as shall be agreed upon in writing between
the Company and the Trustee. Within 60 days following the close of each calendar
year and within 60 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Administrator a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation, setting
forth all investments, receipts, disbursements and other transactions effected
by it, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales (accrued interest
paid or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.

                SECTION 8.      RESPONSIBILITY OF THE TRUSTEES.

           (a)      The Trustee shall act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Administrator which is
contemplated by, and in conformity with, the terms of the Plan or this Trust and
is given in writing by the Administrator. In the event of a dispute between the
Company and a party, the Trustee may apply to a court of competent jurisdiction
to resolve the dispute.

           (b)      If the Trustee undertakes or defends any litigation arising
in connection with this Trust, the Company agrees to indemnify the Trustee
against the Trustee's costs, expenses and liabilities (including, without
limitation, reasonable attorneys' fees and expenses) actually incurred by or on
behalf of the Trustee in connection with this Trust (other than with respect to
any litigation arising out of the Trustee's gross negligence or willful
misconduct). If the Company does not pay such costs, expenses and liabilities in
a reasonably timely manner, the Trustee may obtain payment from the Trust.

           (c)      The Trustee may hire agents, accountants, actuaries,
investment advisors, financial consultants or other professionals to assist it
in performing any of its duties or obligations hereunder.

           (d)      The Trustee may consult with legal counsel (who may also be
counsel for the Company generally) with respect to any of its duties or
obligations hereunder. The Trustee shall not be liable for the negligence of any
legal counsel with which it consults with respect to its duties or obligations
hereunder.

           (e)      The Trustee shall have, without exclusion, all powers
conferred on trustees by applicable law, unless expressly provided otherwise
herein, provided, however, that if an insurance policy is held as an asset of
the Trust, the Trustee shall have no power to name a beneficiary of the policy
other than the Trust, to assign the policy (as distinct from conversion of the
policy to a different form) other than to a successor Trustee, or to loan to any
person the proceeds of any borrowing against such policy, and provided further,
however, that the Trustee may loan to the Company the proceeds of any borrowing
against an insurance policy held as an asset of the Trust.

           (f)      Notwithstanding any powers granted to the Trustee pursuant
to this Trust Agreement or to applicable law, the Trustee shall not have any
power that could give this Trust the objective of carrying on a business and
dividing the gains therefrom, within the meaning of Section 301.7701-2 of the
Procedure and Administrative Regulations promulgated pursuant to the Code.

                SECTION 9.      COMPENSATION AND EXPENSES OF THE TRUSTEE.

           The Company shall pay all administrative and Trustee’s fees and
expenses. If not so paid, the fees and expenses shall be paid from the Trust.

                SECTION 10.      RESIGNATION AND REMOVAL OF THE TRUSTEE.

           (a)      The Trustee may resign at any time by written notice to the
Administrator, which shall be effective thirty (30) days after receipt of such
notice unless the Company and the Trustee agree otherwise.

           (b)      The Trustee may be removed by the Company on thirty (30)
days written notice or upon shorter notice accepted by the Trustee.

           (c)      Upon resignation or removal of the Trustee and appointment
of a successor Trustee, all assets shall subsequently be transferred to the
successor Trustee. The transfer shall be completed within thirty (30) days after
receipt of notice of resignation, removal or transfer, unless the Company
extends the time limit.

           (d)      If the Trustee resigns or is removed, a successor shall be
appointed, in accordance with Section 11 hereof, by the effective date of
resignation or removal under paragraph(s) (a) or (b) of this Section 10. If no
such appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.

                SECTION 11.      APPOINTMENT OF SUCCESSOR.

           (a)      If the Trustee resigns or is removed, in accordance with
Section 10(a) or (b) hereof, the Company may appoint any third party, such as a
bank trust department or other party that may be granted corporate trustee
powers under state law, as a successor to replace the Trustee upon resignation
or removal. The appointment shall be effective when accepted in writing by the
new Trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets. The former Trustee shall execute
any instrument necessary or reasonably requested by the Company or the successor
Trustee to evidence the transfer.

           (b)      The successor Trustee need not examine the records and acts
of any prior Trustee or of any continuing Trustee prior to the effective date of
the successor Trustee's appointment and may retain or dispose of existing Trust
assets, subject to Sections 7 and 8 hereof. The successor Trustee shall not be
responsible for and the Company shall indemnify and defend the successor Trustee
from any claim or liability resulting from any action or inaction of any prior
Trustee or from any other past event, or any condition existing at the effective
date of such successor Trustee's appointment.

                SECTION 12.      AMENDMENT OR TERMINATION.

           (a)      This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Company. Notwithstanding the foregoing, no such
amendment shall conflict with the terms of the Plan or shall make the Trust
revocable.

           (b)      The Company may terminate the Trust as of any date on which
Plan Participants and their Beneficiaries are no longer entitled to benefits
pursuant to the terms of the Plan. Upon termination of the Trust, any assets
remaining in the Trust shall be returned to the Company.

           (c)      Upon written approval of all Participants or Beneficiaries
entitled to payment of benefits pursuant to the terms of the Plan, the Company
may terminate this Trust prior to the time all benefit payments under the Plan
have been made. All assets in the Trust at termination shall be returned to the
Company.

                SECTION 13.      MISCELLANEOUS.

           (a)      Any provision of this Trust Agreement prohibited by law
shall be ineffective to the extent of any such prohibition, without invalidating
the remaining provisions hereof.

           (b)      Benefits payable to Plan Participants and their
Beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

           (c)      This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

           (d)      Wherever the Trust requires a Participant to make a written
election or to submit a written form to the Company, the Participant may satisfy
such requirement by making such election, or submitting such form, via a
Plan-specific website approved in form and manner by the Administrator.

                SECTION 14.      EFFECTIVE DATE.

           The effective date of this Trust Agreement shall be the date first
written above.

           IN WITNESS WHEREOF, the parties hereto have duly executed this Trust
Agreement as of the date first written above.

CEDAR SHOPPING CENTERS, INC.


By:                                      


[TRUSTEE]


By:                                      



EXHIBIT B

2005 CEDAR SHOPPING CENTERS, INC.
DEFERRED COMPENSATION PLAN

BENEFICIARY DESIGNATION FORM

TO:
FROM:
DATE: [                   ]
[                   ]
[          , 200 ]


          With respect to the 2005 Cedar Shopping Centers, Inc. Deferred
Compensation Plan (the “Plan”), I hereby make the following beneficiary
designations:

I.      Primary Beneficiary

          I hereby appoint the following as my Primary Beneficiary(ies) to
receive at my death the amounts held in my Accounts under the Plan. In the event
I am survived by more than one Primary Beneficiary, such Primary Beneficiaries
shall share equally in such amounts unless I indicate otherwise on an attachment
to this form:

--------------------------------------------------------------------------------

Name                                                           Relationship



--------------------------------------------------------------------------------

Address



--------------------------------------------------------------------------------

City                                State                                 Zip



II.     Secondary Beneficiary

           In the event I am not survived by any Primary Beneficiary, I hereby
appoint the following as Secondary Beneficiary(ies) to receive death benefits
under the Plan. In the event I am survived by more than one Secondary
Beneficiary, such Secondary Beneficiaries shall share equally unless I indicate
otherwise on an attachment to this form:

--------------------------------------------------------------------------------

Name                                                           Relationship



--------------------------------------------------------------------------------

Address



--------------------------------------------------------------------------------

City                                State                                 Zip



           I understand that I may revoke or amend the above designations at any
time. I further understand that if I am not survived by a Primary or Secondary
Beneficiary, my Beneficiary shall be as set forth under the Plan. The above
designations are intended to replace all prior designations made by me for such
amounts. I reserve the right to change any Beneficiary named herein without the
consent of such Beneficiary by properly completing and delivering to the
Administrator a new Designation of Beneficiary. I will promptly notify the
Administrator of any change in the name or address of a Beneficiary.

______________________________
[Participant]


RECEIVED:

CEDAR SHOPPING CENTERS,
INC.


By:___________________________
Date:_________________________
